AO 72A
(Rev. 8/82)

 

In the United States District Court
for the Southern District of Georgia
Brunswick Division

ROBBIE DOTSON,
Plaintiff,
v. No. 2:l9-cv-21

DISH NETWORK, L.L.C.,

 

Defendant.

ORDER

 

Before the Court are Defendant Dish Network, L.L.C.'s Motion
to Dismiss, dkt. no. 6, and Motion for Oral Argument, dkt. no.
15, and Plaintiff Robbie Dotson’s Motion to Amend his Complaint,
dkt. no. 19. These motions have been fully briefed and are ripe
for review. For the reasons set forth below, Plaintiff’s Motion
to Amend is GRANTED. Defendant’s Motions are DENIED AS MOOT.

BACKGROUND

On December 31, 2018, Plaintiff filed a Complaint in the
Magistrate Court of Glynn County seeking damages for alleged
violations of the Telephone Consumer Protection Act in an amount
not less than $14,800, punitive damages, and attorney's fees. Dkt.
No. l-l. The Complaint-a two-page document with five paragraphs-
states that Defendant “violated the Plaintiff's rights under the

Telephone Consumer Protection Act on multiple occasions.” Id.

 

AO 72A
(Rev. 8/82)

 

I 2. The Complaint continues by alleging that Defendant “failed
and refused to cease calls to him, which therefore indicates that
Defendant has willfully violated the law and the rights of the
Plaintiff.” ;d; L 3. These two sentences encompass the entire
extent of Plaintiff’s allegations in the Complaint.

On February 13, 2019, Defendant filed a notice of removal to
this Court§ Dkt. No. l. Following the removal of the case, the
clerk’s office mailed notice of the removal to Plaintiff’s counsel,
which included a notification that “PLAINTIFF'S COUNSEL INTENDING
TO APPEAR IN THE REFERENCED MATTER MUST ENTER A NOTICE OF
APPEARANCE OR A MOTION FOR ADMISSION PRO HAC VICE NO LATER THAN
TEN (10) DAYS AFTER THE ISSUANCE OF THIS NOTICE.” Dkt. Nc. 2. On
February 18, 2019, Defendant filed a Motion to Dismiss arguing
that Plaintiff’s Complaint fails to state a claim upon which relief
can be granted. Dkt. No. 6. On February 27, 2019, the clerk sent
a notice of filing deficiency to Plaintiff’s counsel, W. Douglas
Adams, for failure to enter a notice of appearance in the case
within ten days of the notice of removal. Dkt. No. 13. A week
later, on March 6, 2019, W. Douglas Adams filed. a notice of
appearance on behalf of Plaintiff. Dkt. No. 14. Over three weeks
after that, on March 29, 2019, Defendant filed a Motion for Oral
Argument requesting oral argument because “no response to DISH’s
Motion appears in the record, and the Complaint does not suggest

any grounds upon which Plaintiff would challenge DISH’s Motion.”

2

 

AO 72A
(Rev. 8/82)

 

Dkt. No. 15. On April 2, 2019, Defendant indicated to the Court
in an Amended Certificate of Service that “[o]n March 29, 2019,
counsel for Plaintiff informed attorneys for Defendant that he had
not received the [Motion to Dismiss] (Doc. No. 6) through the
CM/ECF system.” Dkt. No. 16. Counsel for Defendant then certified
that as of that day, he sent a copy Of the motion to Plaintiff’s
counsel via mail. l§;

On April lZ, 2019, over a month after the deadline to respond
had passed, Plaintiff filed a response to Defendant’s Motion to
Dismiss, dkt. no. 18, and a Motion to Amend his Complaint, dkt.
no. 19. However, Plaintiff gave no explanation for his failure to
timely enter a notice of appearance or respond to Defendant’s
Motion to Dismiss.

LE GAL STANDARD

Federal Rule of Civil Procedure 8(a) requires that a
plaintiff’s complaint contain “a short and plain statement of the
claim showing that the pleader is entitled to relief.” Fed. R.
Civ. P. 8(a). When ruling on a motion to dismiss brought pursuant
to Rule lZ(b)(6), a district court must accept as true the facts
set forth in the complaint and draw all reasonable inferences in
the plaintiff’s favor. Randall v. Scott, 610 F.3d 70l, 705 (llth
Cir. 2010). Although a complaint need not contain detailed factual

allegations, it must contain “enough facts to state a claim to

 

AO 72A
(Rev. 8/82)

 

relief that is plausible on its face.” Bell Atlantic Corp. v.

 

Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court accepts

 

the allegations in the complaint as true and draws all reasonable

inferences in favor of the plaintiff. Ray v. Spirit Airlines,

 

lng;, 836 F.3d 1340, 1347 (llth Cir. 2016). However, the Court
does not accept as true threadbare recitations of the elements of
the claim and disregards legal conclusions unsupported by factual
allegations. ;gbal, 556 U.S. at 678-79. At a minimum, a complaint
should “contain either direct or inferential allegations
respecting all the material elements necessary to sustain a

recovery under some viable legal theory.” Fin. Sec. Assurance,

 

Inc. v. Stephens, Inc., 500 F.3d 1276, 1282-83 (llth Cir. 2007)

 

(per curiam) (guoting Roe v. Aware Woman Ctr. for Choice, Inc.,

 

253 F.3d 678, 683 (llth Cir. 2001)).
DISCUSSION
I. Timeliness
This is not Plaintiff’s counsel's first failure to meet

deadlines. See Smith v. Roundtree, 2:15-cv-4, Dkt. 27 at 3-4 (July

 

28, 2015) (“The Court notes that far too often in his cases before

this Court, Plaintiff’s counsel has failed to timely serve the

 

AO 72A
(Rev. 8/82)

 

, complaint and requested additional time for service.” (citing

Motions, Smith v. Roundtree, 2:15-cv-4, ECF Nos. 6, 16 (S.D. Ga.);

 

Motions, Lewis v. City of Brunwsick, 2:14-cv-122, ECF No’s 5, 8,

 

13, 17 (S.D. Ga); Motions, Jackson v. Glynn County, 2:14-cv-42,

 

ECF Nos. 4, 7 (S.D. Ga.); Motion, Cummings v. Douberly, 2113-cv-

 

 

59, ECF No. 5 (S.D. Ga.); Motions, Mitchell v. City of Nahunta,

5:13-cv-12 ECF Nos. 5, 7, 10 (S.D. Ga.); Orders, Alday v. Groover,

 

2:12-cv-108, ECF Nos. 19, 21 (S.D. Ga.); Order, Cupp v. United

 

States, 5:12-cv-5, ECF No. 5 (S.D. Ga.)). Therefore, although the
Court grants Plaintiff’s motion to amend in this case, Plaintiff’s
counsel is on notice that such leeway will not be granted for
future failures to meet deadlines in this case, absent some
legitimate extenuating circumstance.

II. Mbtion to Amend

Turning to Plaintiff’s Motion to Amend, despite Plaintiff’s
counsel’s timeliness issues, the Court finds that Plaintiff’s
Motion should be granted. “Federal Rule of Civil Procedure 15(a)
provides that a party ‘may amend its pleading once as a matter of
course’ either within twenty-one days after serving it or within
twenty-one days after service of a required responsive pleading or

motion.” Lord v. Amercan Gen. Life Ins. Co. of Deleware, No. 4:17-

 

CV-167, 2019 WL 1244725, at *9 (S.D. Ga. Mar. 18, 2019). “Once
this time has passed, a party ‘may amend its pleading only with

the opposing party’s written consent or the court's leave,' which

 

AO 72A
(Rev. 8/82)

 

courts ‘should freely give . . . when justice so requires.'” ld;
(quoting Fed. R. Civ. P. 15(a)(2)). “The thrust of Rule 15(a) is
to allow parties to have their claims heard on the merits, and
accordingly, district courts should liberally grant leave to amend
when ‘the underlying facts or circumstances relied upon by a

plaintiff may be a proper subject of relief.’” In re Engle Cases,

 

767 F.3d 1082, 1108 (llth Cir. 2014) (quoting Foman v. Davis, 371
U.S. 178, 182, (1962)).

“While leave to amend is generally freely given, it is by no
means guaranteed.” Lg£d, 2019 WL 1244725, at *9. Courts should
not allow leave to amend “(1) where there has been undue delay,
bad faith, dilatory motive, or repeated failure to cure
deficiencies by amendments previously allowed; (2) where allowing
amendment would cause undue prejudice to the opposing party; or

(3) where amendment would be futile.” In re Engle Cases, 767 F.3d

 

at 1108-09 (quoting Bryant v. Dupree, 252 F.3d 1161, 1163 (llth
Cir. 2001)). Whether to grant leave is within the sound discretion

of the trial court. Addington v. Farmer’s Elevator Mut. Ins. Co.,

 

650 F.Zd 663, 666 (5th Cir. 1981). However, “[u]nless there is a
substantial reason to deny leave to amend, the discretion of the
district court is not broad enough to permit denial.” Burger King
Corp. v. Weaver, 169 F.3d 1310, 1319 (llth Cir. 1999).

In this case, the deadline for Plaintiff to amend his

Complaint as a matter of course passed on March 11, 2019. Thus,

6

 

AO 72A
(Rev. 8/82)

 

Plaintiff can only amend his Complaint with Defendant’s consent-
which it has not given-or with the Court’s leave. Despite
Plaintiff’s counsel’s missed deadlines, under the very liberal
standard for granting leave to amend in this Circuit, the Court
finds that none of the factors warranting a denial of a motion to
amend apply in this case.

First, while Plaintiff’s counsel’s failure to timely respond
in this case has no doubt caused delay, the Court finds that such
delay did not constitute “undue delay, bad faith,” or a “dilatory
motive” and did not involve “repeated failure to cure deficiencies”

in previously allowed amendments. In re Engle Cases, 767 F.3d at

 

1108-09. In other words, under the liberal standard for granting
leave to amend, Plaintiff’s counsel’s timeliness problems in this
case, while problematic as explained above, do not rise to the
level of undue delay warranting a denial of Plaintiff’s motion.
Second, allowing amendment in this case would not cause undue
prejudice to Defendant. While it is true that Defendant has spent
time and effort in submitting a motion to dismiss and other filings
over the past two months, this case is still early in its
proceedings. For instance, this is not a situation where Plaintiff
is asking for leave to amend after discovery has been completed
and the case has reached the summary judgment stage when
considerable time and money has already been spent. As such,

because of the early stage of this case, Defendant would not be

 

AO 72A
(Rev. 8/82)

unduly prejudiced by the Court allowing Plaintiff to amend his
Complaint.

Finally, allowing Plaintiff to amend his Complaint would not
be futile. Attached to Plaintiff’s Motion to Amend is Plaintiff’s
proposed Amended Complaint. Dkt. No. 19 at 5. While the Amended
Complaint is still quite short, it adds enough factual allegations
to plausibly support Plaintiff’s claims under the TCPA. Unlike
the original Complaint, the Amended Complaint identifies the
specific provision of the TCPA under which Plaintiff is suing
Defendant-47 U.S.C. § 227(b)(1)(A)(iii). This provision of the
TCPA makes it a violation of the Act for “any person . . . to make
any call (other than a call made for emergency purposes or made
with the prior express consent of the called party) using any
automatic telephone dialing system or an artificial or prerecorded
voice . . . to any telephone number assigned to a . . . cellular
telephone service.” 47 U.S.C. § 227(b)(1). To state a claim under
§ 227(b)(1) a plaintiff must allege facts that plausibly support
that “(1) the defendant called a cellular phone, (2) using an
automated telephone dialing system or prerecorded message or
artificial voice, (3) without the recipient's prior consent.”

Coleman v. Rite Aid of Georgia, Inc., 284 F. Supp. 3d 1343, 1345

 

 

(N.D. Ga. 2018).
Plaintiff’s initial Complaint failed to allege facts

supporting any of the three requirements to state a claim under

 

AO 72A
(Rev. 8/82)

 

§ 227(b)(1), but the proposed Amended Complaint does establish
each of those three requirements. The proposed Amended Complaint
alleges that “Defendant and its agents made repeated telephone
calls to the Plaintiff’s cellular telephone from automatic
telephone dialing devices or equipment.” Dkt. No. 19 at 5. This
statement establishes the first two requirements of a claim under
§ 227(b)(1). Next, the proposed Amended Complaint alleges that
Plaintiff “made demand upon the Defendant” to stop making calls to
his cellular telephone but Defendant continued to do so. Dkt. No.
19 at 5. This statement establishes the final requirement for a
claim under § 227(b)(1). While these statements are the extent of
Plaintiff’s allegations in the proposed Amended Complaint, if
true, they establish the minimum requirements of a claim under
§ 227(b)(1). As such, allowing Plaintiff to amend his Complaint
to include the facts alleged in the proposed Amended Complaint
would not be futile as it would allow Plaintiff to cure the
deficiencies in his initial Complaint. Therefore, the Court finds
no substantial reason to deny Plaintiff leave to amend his
Complaint.
CONCLUS I ON

For these reasons, Plaintiff’s Motion to Amend, dkt. no. 19,

is due to be GRANTED. Because the Court grants Plaintiff’s Motion

to Amend, Defendant’s Motion to Dismiss the initial Complaint,

 

A012A
mwsmm

 

dkt. no. 6, and the Motion for Oral Argument, dkt. no. 15, are
DENIED As MboT.

so oRDERED, this 30th day of April, 2019.

L

HoNY'LISA GoDBEY wooD, JUDGE
UNITED sTATEs DISTRICT coURT
souTHERN DISTRICT or GEORGIA

 

10

 

